DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farritor et al. (US 9,888,966), or, in the alternative, under 35 U.S.C. 103 as being obvious over Farritor et al. (US 9,888,966), in view of Arakawa et al. (US 2016/0114492).
Regarding claim 1, Farritor discloses a robot arm (fig. 5A, 5C) comprising: an end effector having a gripper (110) and a first support (112C), the gripper being attached to a distal end of the first support; a first driver (101) configured to pivot the gripper about a first pivot axis relative to the first support (col. 10, lines 18-21), the first pivot axis 112D) coupled to the first support along a second pivot axis (axis of 103); and a second driver (103) configured to pivot the gripper about the second pivot axis relative to the second support, the second pivot axis extending orthogonal to the first pivot axis (the arrangement is most clearly shown in fig. 5C), wherein the first driver includes a piezoelectric motor (the disclosure inherently includes piezoelectric motors by col. 11, lines 5-15, as evidenced by Arakawa), and the second pivot axis crosses the gripper (the arrangement is most clearly shown in fig. 5C).  
However, in the alternative, Arakawa teaches at least one of the first drive part and the second drive part contains a piezoelectric body (para. 8, 13-21, 42-43, 46).  It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the piezoelectric motor of Arakawa in combination with the structure of Farritor, in order to realize the claimed limitations, to include wherein the first driver includes a piezoelectric motor, for the purpose of allowing a compact arrangement (Arakawa, paras. 16-17).
Regarding claim 2, Farritor discloses, or the combination of Farritor and Arakawa suggests, the robot arm according to claim 1, wherein the second pivot axis crosses the first pivot axis (fig. 5C).  
Regarding claim 3, Farritor discloses, or the combination of Farritor and Arakawa suggests, the robot arm according to claim 1, wherein the second driver includes a the disclosure inherently includes piezoelectric motors by col. 11, lines 5-15; or as suggested by the combination in the alternative).  
Regarding claim 4, Farritor discloses, or the combination of Farritor and Arakawa suggests, the robot arm according to claim 1, wherein in a plan view from a direction along the second axis, the second driver and the end effector overlap (as evident by fig. 5C).  
Regarding claim 5, Farritor discloses, or the combination of Farritor and Arakawa suggests, the robot arm according to claim 4, wherein in the plan view from the direction along the second axis, the second drive unit and the gripper overlap (as evident by fig. 5C). 
Regarding claim 6, Farritor discloses, or the combination of Farritor and Arakawa suggests, the robot arm according to claim 1, further comprising: a third support (106A) that supports the second support; and a third driver (113) that pivots the second support about a third pivot axis relative to the third support (axis of 106A), the third pivot axis being orthogonal to the second pivot axis (as is evident by figures 5A-C, there exists at least one orientation of the wrist, arm, and base where the pivot axis of 106A is orthogonal to the pivot axis of 103).  
Regarding claim 7, Farritor discloses, or the combination of Farritor and Arakawa suggests, the robot arm according to claim 1, wherein the first support has an attachment as evident by fig. 5C).

Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535.  The examiner can normally be reached on M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658